       Case 5:20-cv-00273-BKS-ML Document 13-9 Filed 08/04/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

DEBORAH LAUFER,                                    :
                                                   :
                                                   :
Plaintiff,                                         :
                                                   :   Case No.5:20-cv-00273 (BKS)(ML)
v.                                                 :
                                                   :
SNY HOSPITALITY, LLC                               :
                                                   :
                   Defendants.                     :



                            ORDER OF DEFAULT JUDGMENT

        UPON the motion of the Plaintiff, Deborah Laufer dated August 4, 2020, and upon all

proceeding had heretofore in this matter,

        IT IS HEREBY ORDERED AND ADJUDGED on default, as follows:

        1.     Plaintiff, DEBORAH LAUFER is granted injunctive relief over and against the

Defendant SNY HOSPITALITY, LLC to remedy the following conditions that exist in the

Defendants’ online reservation system with respect to the place of public accommodation/place of

lodging owned by the Defendant known as the Comfort Inn & Suites Airport Syracuse NY and is

located at 6701 Buckley Road, Syracuse, NY 13212 and is located in the County of Onondaga

(hereinafter "Property").

        2.     The Defendant fails to adhere to a policy, practice and procedure to ensure that all

goods, services and facilities are readily accessible to handicapped individuals,       to wit the

Defendant either itself or by and through a third party, implemented, operates, controls and or

maintains an online reservations system (hereinafter "ORS") for the Property. The purpose of this
      Case 5:20-cv-00273-BKS-ML Document 13-9 Filed 08/04/20 Page 2 of 4




ORS is so that members of the public may reserve guest accommodations and review information

pertaining to the goods, services, features, facilities, benefits, advantages, and accommodations of

the Property. As such, the ORS is subject to the requirements of 28 C.F.R. Section 36.302(e).

2      Prior to the commencement of this lawsuit, Plaintiff visited the ORS for the purpose of

reviewing and assessing the accessible features at the Property and ascertain whether it meets the

requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs. However, Plaintiff was

unable to do so because Defendant failed to comply with the requirements set forth in 28 C.F.R.

Section 36.302(e). As a result, Plaintiff was deprived the same goods, services, features, facilities,

benefits, advantages, and accommodations of the Property available to the general public.

3      Now the Defendants are hereby enjoined, and ordered to ensure compliance by altering and

otherwise updating the following the ORS to satisfy the following conditions:

           a.      https://www.booking.com/hotel/us/hotel-buckley-road-syracuse.html shall

                   have an option to book an accessible room. Information shall be given as to

                   whether or where it offers compliant/accessibility in the hotel as to grab rails,

                   wheelchair access, built in seating, commodes, sinks, wrapped pipes, sink and

                   door hardware, properly located amenities, sufficient maneuvering spaces,

                   compliant doors, furniture, controls and operating mechanisms. The website

                   shall contain information as to whether all goods, facilities and services at the

                   property are connected by a compliant accessible route, and the website shall

                   contain information as to the accessibility of routes connecting all the features

                   of the hotel, the transaction counter, parking, and common area restrooms.

                   The website shall provide information as to whether accessible rooms are on

                   the ground floor or if an elevator is provided within an accessible route.
Case 5:20-cv-00273-BKS-ML Document 13-9 Filed 08/04/20 Page 3 of 4




   b.      https://www.hotels.com/ho153587/?q-check-out=2020-01-

           14&FPQ=2&qcheck-in=2020-01-13 shall have an option to book an

           accessible room. Hotel amenities, room types and amenities shall be listed in

           detail and include information about their accessibility, other than the

           statements “Accessible bathroom,” “Wheelchair-accessible path of travel,”

           “Wheelchair-accessible parking,” and “Inroom accessibility.”


   c.      https://www.expedia.com/Syracuse-Hotels-Comfort-Inn-

           SuitesAirport.h5703.Hotel-Information shall have an option to book an

           accessible room. Hotel amenities, room types and amenities shall be listed in

           detail and include their accessibility, other than the statements “Accessible

           bathroom,” “Wheelchair-accessible path of travel,” “Wheelchair-accessible

           parking,” and “In-room accessibility.”

   d.      https://www.priceline.com/relax/at/39058/from/20200113/to/20200114/ro

           oms/1/?preferredhotelids=39058 shall have an option to book an accessible

           room. Hotel amenities, room types and amenities shall be listed in detail and

           include information about their accessibility, other than the statement

           “Handicapped rooms/facilities.”

   e.      https://www.orbitz.com/Syracuse-Hotels-Comfort-Inn-Suites-


        Airport.h5703.HotelInformation?chkin=1%2F13%2F2020&chkout=1%2F14%2F

        2020 shall have an option to book an accessible room. Hotel amenities, room types

        and amenities shall be listed in detail and include information about their

        accessibility, other than the statements “Accessible bathroom,” “Wheelchair-
      Case 5:20-cv-00273-BKS-ML Document 13-9 Filed 08/04/20 Page 4 of 4




                accessible path of travel,” “Wheelchair-accessible parking,” and “In-room

                accessibility.”


           f.      https://www.agoda.com/comfort-inn-and-suitesairportsyracuse/hotel/syracuse-

                   ny-us.html shall have an option to book an accessible room. Hotel amenities,

                   room types and amenities shall be listed in detail and include information

                   about their accessibility in the hotel, other than the statement “Facilities for

                   disabled guests.”

4      The Defendant shall remedy the ORS within forty-five (45) days of the service of this

Judgment on Default.

    4. The Plaintiff’s additional costs and reasonable attorneys’ fees arising and accruing in

furtherance of the injunctive relief order, are adjudged over and against the Defendant in the sum

of: ________ This sum includes: $1,000 in damages for plaintiff; $1,260.00 in expenses (index

number; service of process fees; expert re-inspection report); as well as, $4,717.50 in attorney time

(11.10 hours). The said sum is reasonable, and is to be entered by the Clerk of the Court forthwith.

    DONE AND ORDERED in Chambers on this the _____ day of _______________,2020.



                                                 ________________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
